Title: From George Washington to Henry Bouquet, 2 September 1758
From: Washington, George
To: Bouquet, Henry



Dear Sir
Camp at Fort Cumberland 2d Septr 1758.

Your Letters of the 30th and 31st Ulto I was favourd with in the Evening Yesterday—not time enough tho. to prepare my answer till to day and for safety I have detaind the Express for the Cover of Night.
I enclose you an exact return of all the Ammunition & Provisions wch we have at this place that you may be judge what supply is necessary to send here—If the Pork is in Keggs of a 100 Wt & the Flour in Baggs they can be easily carried on Horse back; and I shoud for many Reasons, prefer back loads infinitely to Waggon’s—Tools Powder and Lead might also be carried on Horse back which woud reduce our number of Waggon’s and Facilitate our March greatly—indeed this is absolutely necessary to be done—or else, so small a Body as we shall compose, are exposd to many Insults, extended in such a manner as a number of Waggon’s must necessarily occasion in our Line of March.
If it was possible I coud March with Carrying Horses only, &

those good, I coud be at the place you mention in Six days—but if I am incumberd with any number of Waggons it will possibly be  and if the Teams shoud be bad there is no guessing at the time.
The Sick most certainly must go to the General Hospital, for we can neither afford Surgeon’s nor Medicines from the Regiment to be left for their benefit—and many, are not in a Condition to move.
I have wrote to Mr Walker—or Person acting in his place for the Waggon’s you desire: they coud easily have been had on timely notice, but now I cannot promise—in case he succeeds I have desird him to apply to Lord Fairfax for an Escort of the Militia but I can’t promise he will get one.
I am extreamely sorry to hear of the miscarriage of yr Letter’s; it may be attended with bad consequences—We have rejoyc’d here on the happy occasion of Louisburg’s reduction & I most heartily wish the same success may attend his Majesty’s Arms in other parts.
I shall be very desirous of a conference with the General before I March, as there may be many things necessary to settle I shall loose no time in attending him when I have notice of his Arrival.
The Officer that Commanded the Escort from Winchester is detachd 15 Miles hence (at our Grass Guard) so that I cannot just now get the Certificates you desire. I have no Person here who can give me any satisfactory Acct of the way & distance between the two Roads as you desire.
I have heard nothing yet from Captn Woodwards Party. on Wednesday last Sergeant Scot with five Men went out once more to try their Success at Fort Duquesne—I can answer for his good endeavours, but it is not more tedious than dangerous bring⟨ing⟩ a Prisoner such a distance.
Colo. Byrd is very Ill but desires nevertheless that his Compliments may be made to you. I am Dr Sir Yr Most Obedt Hble Servt

Go: Washington

